—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Suffolk County (Prudenti, J.), entered December 27, 1994, which, inter alia, equitably distributed the parties’ marital property.
*790Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
"Equitable distribution presents matters of fact to be resolved by the trial court, and its distribution of the parties’ marital property should not be disturbed unless it can be shown that the court improvidently exercised its discretion” (see, Oster v Goldberg, 226 AD 2d 515). Here, the Supreme Court did not improvidently exercise its discretion in distributing the marital property.
The plaintiffs remaining contentions are without merit.
Miller, J. P., O’Brien, Sullivan and Florio, JJ., concur.